Citation Nr: 9933923	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-26 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Frederick W. Klepp, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

W. H. Wetmore, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
February 1946 and from April 1946 to May 1961.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 RO rating decision.  
A hearing was held before the undersigned member of the Board 
in June 1996, a transcript of which is of record.  The Board 
remanded this case in October 1996 for further development of 
the evidentiary record and for readjudication.  The medical 
records requested were associated with the claims file.  
However, the record as currently constituted does not confirm 
that the veteran was exposed to ionizing radiation during 
service.  For reasons that will be set forth below, the Board 
believes that another attempt should be made to confirm the 
nature and extent of any exposure to ionizing radiation 
sustained by the veteran during service.  


REMAND

The veteran died on April [redacted], 1993.  The cause of death 
was shown on the initial death certificate to be thrombocytopenia 
and myelofibrosis.  An autopsy was not performed.  The 
veteran died at Hahnemann University Hospital, in 
Philadelphia, Pennsylvania.  An amended certificate of death 
was received in February 1999 and shows that the immediate 
cause of the veteran's death was acute leukemia.  
Myelofibrosis and thrombocytopenia are also listed as 
conditions causing death on the amended death certificate.  
The amended death certificate, the terminal hospital summary, 
and other medical opinions now of record establish that the 
veteran's death was due in part to a radiogenic disease 
(acute leukemia).  

By way of further explanation, the appellant had contended 
that the veteran died due to myelofibrosis and leukemia that 
were the result of his exposure to ionizing radiation in 
service.  In support of her claim, she has submitted private 
medical opinions by the veteran's treating physicians.  The 
statements of these individuals essentially indicated that 
the veteran's myelofibrosis was a very refractory form of 
leukemia, that leukemia evolved out of the veteran's 
myelofibrosis, and that the veteran died due to the leukemia.  
The Board notes that a VA physician reported in February 1994 
that the veteran died of myelofibrosis, which, like 
myelogenous leukemia is a myeloproliferative disease.  Thus, 
the Board is satisfied that the record as currently 
constituted establishes that the veteran died of a radiogenic 
disease as contemplated by 38 C.F.R. § 3.311 (1999).  

The private physicians further stated that the veteran, 
during his lifetime, reported having been exposed to 
radiation during service.  It was their opinions that the 
radiation exposure resulted in the development of 
myelofibrosis that led to his death.  

The regulations provide service connection for specific 
diseases for radiation exposed veterans as a result of 
participation in a radiation-risk activity.  The diseases 
referred to in the regulation include leukemia (other than 
chronic lymphocytic leukemia).  38 C.F.R. § 3.309(d) (1999).  
In all other claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period under 38 C.F.R. § 3.307 or § 
3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and the nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a) (1999).  "Radiogenic 
disease" includes all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia.  38 C.F.R. § 3.311(b)(2) 
(1999).

The appellant asserts that the veteran was a "radiation-
exposed veteran."  She contends that he extensively handled 
nuclear materials as a special weapons officer for Battery C, 
775th Field Artillery Battalion while stationed in Dolan 
Barracks, Schwaebisch Hall, in Germany from 1955 through 
1957.  

In order to verify the appellant's assertions and confirm 
whether the veteran participated in a radiation-risk activity 
as set forth under 38 C.F.R. § 3.309(d)(3)(ii) and was a 
"radiation-exposed veteran" as defined under 38 C.F.R. 
§ 3.309(d)(3)(i), the Board remanded the case in October 1996 
to obtain confirmation from the Defense Nuclear Agency (DNA).  
The RO subsequently ascertained that the nature of the 
ionizing radiation exposure which the veteran reportedly had 
was such, that the appropriate facility to contact for 
verification was the Radiation Standards and Dosimetry 
Laboratory at Redstone Arsenal, Alabama.  The Board notes 
that this laboratory responded in April 1998 to a request for 
information by stating that they were unable to locate any 
dosimetry information regarding the veteran.  If such 
information is still unavailable, then confirmation of the 
veteran being in a unit and assigned duties as described may 
be sufficient to meet the requirements of the statute and 
regulations.  To that end, the Board believes the veteran's 
personnel records and a report of the unit history for his 
time in Germany might be helpful in attempting to verify the 
radiation exposure.  Also, there may be medical records from 
this period, which have not been associated with the claims 
file and which may further illuminate the nature and extent 
of any exposure the veteran may have had to ionizing 
radiation in service.  In this regard the Board notes that 
the only service medical record in the claims folder 
indicating treatment of the veteran when he was assigned to 
the above noted unit in Germany is dated July 25, 1955.  On 
that day the veteran complained of chest pain and was 
referred for a chest X-ray.  

Lastly, the Board has noted that the appellant and her 
attorney have, since mid-1997, complained to the RO, a member 
of Congress, the General Counsel of the VA, and the Inspector 
General of the VA about the length of time it was taking the 
RO to process this appeal following the October 1996 Board 
remand.  While doing so, the appellant's attorney was 
submitting additional evidence and argument to the RO for 
further consideration.  This required the RO to consider the 
evidence and to issue additional supplemental statements of 
the case, if its decision remained unfavorable.  The last 
supplemental statement of the case was issued by the RO in 
June 1999.  Ultimately, on October 15, 1999, the RO advised 
the appellant and her attorney that the case was being 
returned to the Board for further consideration.  

On November 30, 1999, the Board received a letter from the 
appellant's attorney dated November 23, 1999 and a copy of a 
letter the attorney reported sending to the RO, dated October 
20, 1999.  In summary, the attorney is requesting that the RO 
review an affidavit from the appellant dated July 13, 1999 
and that prior to further consideration of the appeal by the 
Board (presumably referring to a final decision on the 
merits) that the appellant be afforded a second Board 
hearing.  While the attorney is entitled to submit additional 
evidence to the RO for consideration while Remand development 
is being undertaken, it is not considered proper for him to 
do so while at the same time complaining to VA officials 
about the fact that the RO is taking the time it needs to 
review such evidence, and to issue a supplemental statement 
of the case, in the absence of a favorable determination.  

The RO will review the July 13, 1999 affidavit when it 
completes the development called for in this Remand and 
restudies the entire record.  And, if the benefit sought on 
appeal is not granted by the RO, the appellant and her 
attorney will be accorded a second Board hearing prior to any 
decision on the merits of the case by the Board.  

The case is REMANDED for the following action:

1.  The U.S. Army Radiation Standards and 
Dosimetry Laboratory in Redstone Arsenal, 
Huntsville, Alabama 35898-5000 should be 
contacted and requested to again review 
their records to determine if there are 
any dosimetry readings or estimates for 
the veteran or for [redacted], 
[redacted], Battery C, 775th Field 
Artillery Battalion, Dolan Barracks, 
Schwaebisch Hall, Germany for the years 
1955 through 1957.  (Mr. [redacted] has 
written that he served with the veteran 
during the time when both were allegedly 
exposed to ionizing radiation at that 
location).

2.  The Department of the Army should be 
contacted to provide personnel records 
that confirm that the veteran was 
stationed at Dolan Barracks, Schwaebisch 
Hall during parts of the period from 
1955-57 and assigned to Battery C, 775th 
Field Artillery Battalion.  The unit 
history for Battery C, 775th Field 
Artillery Battalion should be obtained, 
to include rosters for 1955-57 and the 
type of nuclear armament assigned the 
unit during 1955-57 (to include when such 
armament was assigned and removed from 
the unit).  Any reports of any military 
or civilian personnel being exposed to 
ionizing radiation in this unit during 
this period should be included, 
particularly any incidents involving 
accidental detonation of triggering 
devices which might have resulted in a 
release of ionizing radiation.  A 
statement should be obtained from the 
appropriate office of the Department of 
the Army as to whether such incidents 
ever occurred, and the frequency of such 
incidents for all units using the same 
nuclear weapons as those assigned Battery 
C, 775th Field Artillery.  The record as 
currently constituted shows that one of 
the men serving with the veteran recalls 
that special weapons rounds were 
assembled in the Battery area and that 
the triggering devices, installed last, 
did accidentally detonate, with resultant 
"blue flash."  Such an incident was 
noted to be the subject of a report.  
Such reports should be included for this 
period in this unit.  

3.  The RO should contact all military 
medical facilities in Germany that 
provided medical care for members of 
Battery C, 775th Field Artillery 
Battalion, stationed at Dolan Barracks, 
and ascertain whether they are in 
possession of any medical records of 
treatment of the veteran for any disorder 
during calendar years 1955, 1956 and 
1957.  If so, such records should be 
obtained for association with the claims 
folder.  

4.  Thereafter, if the record developed 
sufficiently establishes that the veteran 
was a "radiation-exposed veteran," the 
record should be referred to the VA Under 
Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b) 
(iii) (1999).  

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
aforementioned development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  

6.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be furnished the 
appellant and her representative, 
containing an explanation of the RO's 
latest deliberations under all of the 
applicable criteria.  Those criteria 
should be fully set forth.  

7.  The RO should ascertain from the 
appellant and her attorney whether they 
wish to be scheduled for a Travel Board 
hearing at the RO or a hearing before the 
Board in Washington, D.C.  If a Travel 
Board hearing is requested, one should be 
scheduled by the RO on the next available 
docket.  If a Board hearing is requested 
in Washington, D.C., it will be scheduled 
when the case is returned to the Board 
for further consideration.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order, following 
appropriate appellate procedures.  No action is required of 
the appellant unless notified.  The purpose of this REMAND is 
to procure clarifying data.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



